                  Case 1:12-cr-00402-LY Document 40 Filed 07/18/21 Page 1 of 4
PROB 12C
(6/96)


                                United States District Court
                                                      for

                                      WESTERN DISTRICT OF TEXAS


        Amended Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Nick Anthony Rios                   Case Number: A-12-CR-402(01)-LY
Name of Sentencing Judicial Officer: Honorable Lee Yeakel, United States District Judge
Date of Original Sentence: February 21, 2013
Original Offense: Count One: Possession with Intent to Distribute Cocaine Base, in violation of 21 U.S.C. §
841(b)(1)(C)
Original Sentence: Count One: 96 months imprisonment, followed by a three (3) year term of supervised
release; Special conditions include: substance abuse counseling, participate in workforce development
programs, provide financial disclosure, abstain from the use of alcohol, a $100 special assessment with a $1000
fine.
Type of Supervision: Supervised Release                Date Supervision Commenced: November 7, 2017
Assistant U. S. Attorney: Mark H. Marshall             Defense Attorney: William H. Ibbotson - Appointed
==============================================================================
                                      PREVIOUS COURT ACTION

On April 10, 2015, an order regarding a Motion for Sentence Reduction pursuant to 18 U.S.C. § 3582(c)(2), was
submitted to the Court. The motion was granted, and the defendant’s incarceration period was reduced to 80
months.

On January 3, 2018, a Report on Offender Under Supervision was submitted to the Court to address a positive
urinalysis for amphetamines on December 17, 2017. The Probation Office recommended the offender be
allowed to continue his substance abuse treatment. The Court took no action.

On March 22, 2018, a Request for Modifying the Conditions of Term of Supervision with Consent of the
Offender was submitted to the Court after the offender tested positive for cocaine and amphetamines. The
Probation Office recommended the offender be allowed to continue his substance abuse treatment; however, to
modify his special conditions to include search and seizure. The modification was ordered.

On June 21, 2018, a Report on Offender Under Supervision was submitted to the Court to address the offender’s
unreported interactions with law enforcement and the subsequent citations that resulted in that interaction.
Because the offender attended his court date and paid his fines, the Probation Office recommended that no
action be taken, and the offender was to resolve any issues regarding his driver license. The Court took no
action.
                 Case 1:12-cr-00402-LY Document 40 Filed 07/18/21 Page 2 of 4
Rios, Nick Anthony
Amended Petition for Warrant or Summons for
Defendant Under Supervision
Page 2



                                       PETITIONING THE COURT

[X] To issue a warrant                       [ ] To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Mandatory Condition No. 1: “The defendant shall not commit another federal, state or local crime
during the term of supervision.”

Violation Mandatory Condition No. 2: AThe defendant shall not unlawfully possess a controlled substance.”

Nature of Non-compliance: On July 7, 2018, officers of the Austin Police Department (APD) conducted
surveillance on the offender as he exited an apartment in south Austin, and he got into a vehicle. Through
booking photos, APD officers were able to identify the driver of the vehicle as Nick Anthony Rios. Officers
followed the vehicle he was driving and developed probable cause and attempted to conduct a traffic stop. The
vehicle the offender was driving did not stop. While evading law enforcement, the passenger of the vehicle
opened the passenger door of the vehicle and began dumping drugs out of the vehicle. One of the APD units
pursuing the vehicle pulled over to examine the drugs which were later booked into evidence and determined to
be crystal meth (later to determine 14 grams of methamphetamines). Other officers continued to pursue the
vehicle the offender was driving to north Austin.

Officers observed a male exit the vehicle and evade on foot through the parking lot of Woodspring Suites,
where the offender was known to reside. Officers chased the male through the parking lot and a bystander
tripped the assailant allowing for officers to apprehend the subject. The male would be later identified as
Anthony Paul Rios, the offender’s 13 year old son. He was apprehended with a backpack including 2 plastic
bags containing a large amount of crystalline substance believed to be methamphetamine, 2 plastic bags
containing a large amount of brown tar-like substance believed to be heroin, 1 plastic bag containing a gray
colored powder, 1 black digital scale, a large amount of U.S. currency, 1 box of sandwich bags. The minor was
detained and booked into Gardner Betts Juvenile Detention Center (General Offense No. 20181880824). The
driver of the vehicle got away.

On July 10, 2018, while conducting a routine home visit, the offender walked outside the Woodspring Suites to
meet his U.S. Probation Officer in the parking lot and was apprehended and arrested by the Austin Police
Department (General Offense No. 2018-1910801) in connection to the incident on July 7, 2018. After the arrest,
officers discovered that the offender’s girlfriend, with whom he cohabitates, Monica Perez, also had two other
rooms under her name at the Woodspring Suites. She was detained in one of the other rooms due to a warrant
for a misdemeanor theft charge. Upon apprehension, APD gained access to that room and found narcotics
including heroin, amphetamines, marijuana, and pills believed to be a form of Alprazolam.

The offender has been charged with Manufacture or Delivery of a Controlled Substance-Methamphetamine (1st
degree felony, Case No. D-1-DC-18301576), Manufacture or Delivery of a Controlled Substance-Amphetamine
(1st Degree felony, Case No. D-1-DC-18301577), Manufacture or Delivery of a Controlled Substance-Heroin
(1st degree felony, Case No. D-1-DC-18301578), Evading Arrest/Detention with a Vehicle (3rd degree felony,
Case No. D-1-DC-18301575) and Endangerment of a Child (2nd degree felony, case number pending) and is
currently in custody at the Travis County Jail.
                 Case 1:12-cr-00402-LY Document 40 Filed 07/18/21 Page 3 of 4
Rios, Nick Anthony
Amended Petition for Warrant or Summons for
Defendant Under Supervision
Page 3


On January 8, 2019, the offender was found guilty and convicted of Manufacture or Delivery of a Controlled
Substance-Heroin (1st degree felony, Case No. D-1-DC-18301578). He was sentenced to six (6) years
imprisonment, with 182 days credit, in the Texas Department of Criminal Justice-Institutional Division. This
sentence was to run concurrently to his conviction of Evading Arrest/Detention with a Vehicle (3rd degree
felony, Case No. D-1-DC-18301575). The offender’s other cases: Manufacture or Delivery of a Controlled
Substance-Methamphetamine (1st degree felony, Case No. D-1-DC-18301576); Manufacture or Delivery of a
Controlled Substance-Amphetamine (1st Degree felony, Case No. D-1-DC-18301577); and Endangerment of a
Child (2nd degree felony, case number pending) were unadjudicated and taken into consideration at the time of
sentencing.




U. S. Probation Officer Recommendation:

The term of supervision should be:

[X] Revoked.

[ ] Extended for         years, for a total term of          years.

[ ] The conditions of supervision should be modified as follows:

Approved by,                                                       Respectfully submitted,


_____________________________                                      _______________________________
Martha N. Davis                                                    Juliana Flores
Supervising U.S. Probation Officer                                 U.S. Probation Officer
Date: July 16, 2021                                                Date: July 16, 2021




Approved by,


previously approved________________________________
Mark H. Marshall
Assistant U.S. Attorney
x   recommends ☐does not recommend          Justification:____________________
                 Case 1:12-cr-00402-LY Document 40 Filed 07/18/21 Page 4 of 4
Rios, Nick Anthony
Amended Petition for Warrant or Summons for
Defendant Under Supervision
Page 4




THE COURT ORDERS:
[ ] No Action

[ ] The Issuance of a Warrant (previously ordered on July 11, 2018 remains in effect)

[ ] The Issuance of a Summons

[ ] Other

                                                           Honorable Susan Hightower
                                                           U.S. Magistrate Judge
                                                            July 18, 2021
                                                           Date
